Name: 94/952/EC: Commission Decision of 20 December 1994 approving the 1995 programmes for the eradication of anaplasmosis and babesiosis in RÃ ©union and of cowdriosis and babesiosis in Guadeloupe and Martinique presented by France and fixing the Community financial contribution (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: overseas countries and territories;  agricultural policy;  management;  environmental policy;  financing and investment;  agricultural activity
 Date Published: 1994-12-31

 Avis juridique important|31994D095294/952/EC: Commission Decision of 20 December 1994 approving the 1995 programmes for the eradication of anaplasmosis and babesiosis in RÃ ©union and of cowdriosis and babesiosis in Guadeloupe and Martinique presented by France and fixing the Community financial contribution (Only the French text is authentic) Official Journal L 371 , 31/12/1994 P. 0012 - 0013COMMISSION DECISION of 20 December 1994 approving the 1995 programmes for the eradication of anaplasmosis and babesiosis in RÃ ©union and of cowdriosis and babesiosis in Guadeloupe and Martinique presented by France and fixing the Community financial contribution (Only the French text is authentic) (94/952/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Council Decision 94/370/EC (2), and in particular Article 24 (6) thereof, Whereas Decision 90/424/EEC provides, in particular, for the possibility of a Community financial measure for the eradication and monitoring of cowdriosis, babesiosis and anaplasmosis transmitted by insect vectors in the French overseas departments; Whereas, by letter dated 13 July 1994, France presented a programme for the eradication of anaplasmosis and babesiosis in RÃ ©union and a programme for the eradication of cowdriosis and babesiosis in Guadeloupe and Martinique; Whereas, after examination, those programmes have been found to fulfil all the Community criteria for the eradication of diseases, pursuant to Council Decision 90/638/EEC of 27 November 1990 laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Directive 92/65/EEC (4); Whereas these programmes are included in the list of programmes for the eradication and monitoring of animal diseases which may receive a financial contribution from the Community in 1995, as laid down in Commission Decision 94/769/EC (5); Whereas in view of the programmes' important role in achieving the objectives pursued by the Community as regards animal health, the Community's financial contribution should be set at 50 % of the costs borne by France, up to a maximum of ECU 1 300 000; Whereas the Community will make a financial contribution provided that the measures planned are carried out and the authorities supply all the information necessary within the time limit laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the eradication of anaplasmosis and babesiosis in RÃ ©union presented by France is approved for the period 1 January to 31 December 1995. 2. The programme for the eradication of cowdriosis and babesiosis in Guadeloupe and Martinique presented by France is approved for the period 1 January to 31 December 1995. Article 2 France shall bring into force on 1 January 1995 the laws, regulations and administrative provisions to implement the programme referred to in Article 1. Article 3 1. The Community financial contribution shall be 50 % of the cost borne by France for the implementation of the programmes referred to in Article 1, up to a maximum of: - ECU 205 000 for the programme referred to in Article 1 (1), - ECU 1 095 000 for the programme referred to in Article 1 (2). 2. The Community's financial contribution shall be granted after: - a quarterly report has been forwarded to the Commission on the progress of each programme and the expenditure incurred, - a final report has been forwarded to the Commission by 1 June 1996 at the latest on the technical implementation of each programme, accompanied by supporting documents relating to the expenditure incurred. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 347, 12. 12. 1990, p. 27.(4) OJ No L 268, 13. 7. 1992, p. 54.(5) OJ No L 305, 30. 11. 1994, p. 38.